Citation Nr: 0822841	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  03-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefit sought on appeal.

This matter was remanded by the Board in August 1998. It was 
subsequently remanded in July 2006 for further evidentiary 
and procedural requirements.


FINDING OF FACT

The veteran's symptoms of PTSD have been manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R . §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, 
an August 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical treatment records, 
and lay statements from the veteran and his family are 
associated with the claims file. The veteran was afforded VA 
examinations. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran was granted service connection for PTSD in an 
October 2002 rating decision and assigned a 10 percent 
disability rating, effective August 28, 2002.  Subsequently, 
in an October 2003 rating decision, the RO increased the 
veteran's disability evaluation to 30 percent, effective 
August 28, 2002.  

The veteran contends that his PTSD is more severely disabling 
than is reflected by the currently assigned 30 percent 
disability rating. The Board agrees and increases the 
veteran's 30 percent disability evaluation to 100 percent 
disabling.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999). A veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 are as follows: 

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events);

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

100 percent: total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name. Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. Id.

In August 2002, the veteran underwent a VA examination 
conducted by a panel of two psychiatrists. The examiners 
stated it was their conclusion that the veteran's mental 
disorder met the criteria to establish a diagnosis of PTSD.  
The examiners noted the veteran was experiencing the 
traumatic events through distressing intrusive thoughts and 
nightmares related to combat experiences and he avoided 
scenes related to the traumatic event.   He avoided talking 
about his experiences in Korea.  He was irritable with 
difficulty in concentration, insomnia, and hypervigilance. 
The disturbances were causing impairment in his social and 
occupational functioning. The examiners assigned a GAF of 50.  
The examiners stated the veteran had serious symptoms and 
serious impairment in social and occupational functioning. 
The examiners reported the veteran had not been able to work 
for the last 39 years, he had serious difficulty in his 
interpersonal relations and difficulty in recreation and 
leisure activities. The examiners stated the following PTSD 
symptoms interfered with his psychosocial functioning and 
quality of life:  poor night sleeping and nightmares, 
persistent depressive and anxious mood, distressing 
persistent thoughts about traumatic war experiences, avoidant 
behavior interfering in his social relations and leisure 
activities. The examiners stated the condition was chronic, 
accompanied by a persistent anxious mood with a poor 
prognosis.

In a February 2003 VA treatment note, the examiner diagnosed 
the veteran with PTSD. The veteran reported difficulty 
falling asleep. He reported feeling nervous, stating the 
recent cosmonaut tragedy made him feel tense and sad. The 
veteran was alert, unspontaneous, at times digressive. He was 
not suicidal or homicidal or delusional. He was oriented 
times three with no hallucinations and a sad mood.    The 
examiner reported the veteran was stable within his chronic 
condition.  

In September 2003, the veteran underwent a VA examination. 
The examiner noted the record indicated the veteran had a 
diagnosis of vascular dementia and PTSD. The veteran reported 
that he did not sleep well, had nightmares, felt persecuted, 
and heard voices. He also reported forgetting and losing 
things. He complained of anxiety, depression and sleeping 
problems. The examiner noted the veteran was alert, oriented 
to person, place and day. His mood was anxious, his affect 
was constricted, attention and concentration were fair. His 
memory was impaired.  His speech was clear and loud. He was 
not hallucinating and he was not suicidal nor homicidal. His 
insight and judgment were impaired. The examiner stated the 
veteran presented symtomatology of PTSD but also had serious 
symptomatology of dementia. The examiner opined that based on 
the veteran's records and history, he found that the veteran 
continued to present symptomatology of anxiety, depression 
and insomnia related to PTSD, but his serious impairment was 
due to his dementia and medical conditions.
 
In an April 2004 VA treatment note, the examiner noted 
symptoms of anhedonia, loss of appetite, death thoughts, 
negative thoughts, but no suicidal or homicidal thoughts. The 
veteran denied a history of schizophrenia or depression, but 
later said that at times he heard voices and saw things, as 
well as depression. He reported nightmares of his friends who 
died in Korea. He also had a startle response, which the 
examiner noted occurred every time the phone rang in the 
office. The examiner reported the veteran was alert and 
attentive, however, disoriented as to time. The examiner 
noted that as to the veteran's speech, there was an increased 
latency of response. The examiner stated his mood was 
euthymic and his affect was blunted.  The veteran reported 
occasional auditory hallucinations of good things and visual 
hallucinations of accidents, deaths, and tragedies. The 
examiner concluded the veteran's insight was limited and 
judgment was fair. The examiner stated the veteran's 
immediate memory was intact, his recent memory was fair, and 
his remote memory was impaired. The examiner noted the 
veteran had a history of anxiety, PTSD, schizophrenia and 
depression. The examiner reported at the time the veteran 
complained of several different symptoms and had an odd 
behavior and presentation.  

In an August 2004 treatment note, the veteran reported he 
continued to experience audio and visual hallucinations. He 
stated he was somewhat depressed but was feeling better. He 
also mentioned the paranoid delusions had decreased in 
intensity.  The examiner diagnosed schizophrenia, dementia, 
and depression. The examiner reported the veteran was alert, 
oriented, and cooperative. The examiner stated the veteran 
was not grossly psychotic, but continued to experience 
psychosis. The examiner concluded the veteran's mood was 
slightly depressed, affect was blunted, and insight and 
judgment were fair. The examiner noted the veteran was still 
experiencing symptoms of depression and psychosis. 

In a July 2006 VA treatment note, the veteran reported that 
he was anxious during the day despite medication. He reported 
bad dreams and anxiety. The examiner diagnosed vascular 
dementia and schizophrenia and assigned a GAF of 50.

In an April 2007 VA treatment note, the examiner diagnosed 
the veteran with vascular dementia and schizophrenia. He 
assigned a GAF of 48. The examiner noted the veteran was 
alert, oriented, and cooperative. His speech was clear, mood 
was good, and his affect was blunted, which brightened on 
approach. The veteran denied active suicidal ideas, homicidal 
ideas or psychosis. Per the examiner, the veteran's insight 
and judgment were fair. The veteran asked for an increase in 
medication in order to manage his anxiety.

The veteran has multiple mental health diagnoses to include 
PTSD, schizophrenia, and depression. The veteran also has a 
diagnosis of vascular dementia. In this instance, the Board 
finds that the August 2002 VA examination conducted by a 
panel of two psychiatrists to be of considerable probative 
value and based on their findings, the veteran meets the 
criteria for a 100 percent disability evaluation. The VA 
examiners in their August 2002 examination found the veteran 
was unable to work due to changes in his psychosocial 
functional status as noted above. The examiners reported the 
veteran had not been able to work for the last 39 years and 
that he had serious difficulty in his interpersonal 
relations. As the VA examiners concluded that the veteran was 
unable to work due to his PTSD symptoms, to include serious 
difficulty in interpersonal relations, the veteran warrants 
an increased rating of 100 percent due to total occupational 
impairment.  


ORDER

An evaluation of 100 percent for post traumatic stress 
disorder is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


